                  Case 6:18-cr-00002-LGW-CLR Document 59 Filed 08/21/20 Page 1 of 7


GAS 245B         (Rev. 04/20) Judgment in a Criminal Case
DC Custody TSR



                                         United States District Court
                                                     SOUTHERN DISTRICT OF GEORGIA
                                                         STATESBORO DIVISION

            UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE
                                  V.

                      Anthony Goodman,
                      aka "Buggy Fresh"                                         Case Number:               6:I8CR00002-I

                                                                                USM Number:                23307-021




                                                                                Troy W.Marsh
                                                                                Defendant's Attorney
THE DEFENDANT:

^ pleaded guilty to Count                 1

□ pleaded nolo contendere to Count(s)                         which was accepted by the court.

□ was found guilty on Count(s)                         after a plea of not guilty.

The defendant is adjudicated guilty of this offense:

Title & Section                  Nature of Offense                                                                Offense Ended           Count


21 U.S.C. § 841(a)(1),           Possession with intent to distribute cocaine base                                 June 1,2016               1
21 U.S.C. § 841(b)(1)(C)

      The defendant is sentenced as provided in pages 2 through                      of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on Count(s)

^ Counts 2 and 3 are dismissed as to this defendant on the motion of the United States.

         It is ordered that the defendant must notify the United States Attomey for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the Court and United States Attomey of material changes in economic circumstances.

                                                                             August 19. 2020
                                                                             Date of Impositiorn^udgment




                                                                             Signature qfdudge



                                                                             LISA GODBEY WOOD
                                                                             UNITED STATES DISTRICT JUDGE
                                                                             Name and Title of Judge


                                                                             Date
                  Case 6:18-cr-00002-LGW-CLR Document 59 Filed 08/21/20 Page 2 of 7

GAS 245B              (Rev.04/20)Judgment in a Criminal Case                                                         Judgment — Page 2 of7
DC Custody TSR

DEFENDANT:                   Anthony Goodman
CASE NUMBER:                 6:18CR00002-1



                                                                 IMPRISONMENT

            The defendant is hereby committed to the custody ofthe Federal Bureau ofPrisons to be imprisoned for a total
            term of: 120 months,to be served concurrentlv with any sentence that mav be imposed on the pending related state charges in
            Evans County. Georgia.




     lEI    The Court makes the following recommendations to the Bureau ofPrisons:
            It is recommended that the defendant be evaluated by Bureau ofPrisons officials to establish his participation in an appropriate
            program of substance abuse treatment and counseling, including the Residential Drug Abuse Program (RDAP), during his term
            of incarceration. To the extent that space and security allow, it is recommended that the defendant be designated to Federal
            Prison Camp Pensacola (Pensacola, Florida). It is the Court's intent that the defendant receive credit for all time served in
            federal custody since October 7,2019.


     lEI    The defendant is remanded to the custody ofthe United States Marshal.

     □      The defendant shall surrender to the United States Marshal for this district:

           □     at                                 □     a.m.    □ p.m.           on                                        .
           □     as notified by the United States Marshal.

     □      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           □     before 2 p.m. on                                                        .
           □     as notified by the United States Marshal.
           □     as notified by the Probation or Pretrial Services Office.


                                                                      RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                            to

at                                                      , with a certified copy of this judgment.


                                                                                                       UNITED STATES MARSHAL




                                                                              By
                                                                                                    DEPUTY UNITED STATES MARSHAL
Case 6:18-cr-00002-LGW-CLR Document 59 Filed 08/21/20 Page 3 of 7
Case 6:18-cr-00002-LGW-CLR Document 59 Filed 08/21/20 Page 4 of 7
Case 6:18-cr-00002-LGW-CLR Document 59 Filed 08/21/20 Page 5 of 7
Case 6:18-cr-00002-LGW-CLR Document 59 Filed 08/21/20 Page 6 of 7
Case 6:18-cr-00002-LGW-CLR Document 59 Filed 08/21/20 Page 7 of 7
